DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Status of Claims
Claims 1-21 are currently pending in the application.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/11/2019, 02/24/2021, and 03/16/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:

Paragraph [0021] is unclear. More specifically, paragraph [0021] states “an object of the present invention is to provide an air conditioner including a refrigerant pipe which is capable of being determined in outer diameter of the refrigerant pipe according to air-conditioning capacity determined based on capacity of a compressor”. However, what is intended by “a refrigerant pipe which is capable of being determined in outer diameter of the refrigerant pipe according to air-conditioning capacity determined based on capacity of a compressor”? How can a refrigerant pipe be capable of determining? Please advise as to the intent.

Paragraph [0022] is unclear. More specifically, paragraph [0022] states “an object of the present invention is to provide an air conditioner including a refrigerant pipe which is capable of determining an inner 

  Paragraph [0176] states, "Carbone"; which should be “Carbon” instead.

Appropriate correction is required.

Claim Objections
Claim(s) 1-21 is/are objected to because of the following informalities:  
In claim 1, lines 1 & 11, “An air conditioner comprising … an R32 is used as the refrigerant” should read “An air conditioner comprising … an R32 used as the refrigerant”.
In claim 1, lines 1 & 12, “An air conditioner comprising … the refrigerant pipe is made of a ductile stainless steel material…” should read “An air conditioner comprising … the refrigerant pipe made of a ductile stainless steel material…”.
In claim 1, lines 1 & 15, “An air conditioner comprising … the refrigerant pipe comprises a suction pipe …” should read “An air conditioner comprising … the refrigerant pipe comprising a suction pipe …”.

Independent claims 8 and 15 present similar informalities, and are thus objected to for the same reasons provided above. Claims 8 and 15 should be addresses accordingly. 

In claim 3, “14.98mm” should read “14.98 mm”; and “7.46mm” should read “7.46 mm”.
Similarly, in each of claims 5, 7, 10, 17, 19, and 21, the unit “mm” should be spaced apart from the decimal number.

Appropriate correction is required.

Claim(s) 2-7, 9-14, and 16-21 is/are objected to for their dependency on an objected base claim.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

a.	expansion device in at least claim 1.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Expansion device is interpreted to cover an expansion valve as per applicant specification (see [0098]); and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-21 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1, 8, and 15 each calls for the limitation “wherein the air conditioner has refrigeration capacity of 11 kW to 16 kW”, which limitation is indefinite as it is unclear if the capacity of the air conditioner ranges from 11-16 kW when in operation; or if the capacity of the air conditioner is any one value between 11-16 kW.

For examination purposes, the aforementioned limitation will be interpreted as “wherein the air conditioner has a refrigeration capacity between 11 kW to 16 kW”.


A similar problem is found in claims 8 and 15. Claims 8 and 15 should be addressed accordingly.

Claim(s) 2-7, 9-14, and 16-21 is/are indefinite for their dependency on an indefinite base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatanaka (WO 2016051606 A1) in view of Shimizu (JP 2010151327 A).

Regarding claim 1:
Hatanaka discloses an air conditioner #1 (Fig. 1) comprising: 
an outdoor unit #100 comprising a compressor #10, an outdoor heat exchanger #20, a main expansion device #30, and a refrigerant pipe #60 configured to connect the outdoor heat exchanger to the main expansion device (see Fig. 1); 
an indoor unit #200a comprising an indoor heat exchanger #40a; and 
a connection pipe #61 configured to connect the outdoor unit to the indoor unit (see Fig. 1), 
wherein the air conditioner has a refrigeration capacity between 11 kW to 16 kW (see Table shown in Fig. 4: the capacity of the system ranges from 14Kw to 72.8 Kw, which range encompasses at least the claimed range between 14-16 kW), 
an R32 is used as the refrigerant (see Fig. 4, L 262-263),
wherein the refrigerant pipe comprises a suction pipe #62 that guides suction of a refrigerant into the compressor (see Fig. 1), and has an outer diameter of 15.88 mm (see table shown in Fig. 4 and L 256-269: when the capacity is 14 Kw, the outer diameter of the gas pipe #62 is 15.88 mm).

Hatanaka does not disclose wherein the refrigerant pipe is made of a ductile stainless steel material having a delta ferrite matrix structure of 1% or less on the basis of a grain area.

In the same field of endeavor, Shimizu teaches an air conditioner #1 comprising a refrigerant pipe that is made a ductile stainless steel material having a delta ferrite matrix structure of 1% or less on the basis of a grain area ([0014-0016]).

Since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07 - In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960)); it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Hatanaka with the refrigerant pipe made of a ductile stainless steel material having a delta ferrite matrix structure of 1% or less on the basis of a grain area as taught by Shimizu.

One of ordinary skills would have recognized that doing so would have provided a refrigerant pipe with better workability and excellent corrosion resistance properties as suggested by Shimizu ([0021]); thereby, making the system more durable.

Regarding claim 2:

Hatanaka further discloses wherein the refrigerant pipe further comprises a discharge pipe #61 that guides discharge of the refrigerant compressed in the compressor (see Fig. 1).

Hatanaka as modified does not disclose wherein the discharge pipe has an outer diameter of 7.94 mm.

Nonetheless, Hatanaka clearly discloses that outer and inner pipe dimensions are a function of the refrigeration capacity of the refrigeration system (see at least Fig. 4-5, L 256-276).

Therefore, the increasing or decreasing discharge and suction pipe's outer and inner diameters are recognized as result-effective variables, i.e. a variable which achieves a recognized result. In this case, the recognized result is preventing the loss of heating or cooling capacity. 

Therefore, since the general conditions of the claim, i.e. increasing or decreasing discharge and suction pipe's outer and inner diameters and a normal design procedure to dimension the discharge pipe based on the refrigeration capacity of the system is disclosed in the prior art by Hatanaka, it is not inventive to discover the optimum workable range or value by routine experimentation. 

Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date to have further modified Hatanaka with the aforementioned claimed limitations.

One of ordinary skills would have recognized that doing so would have provided optimal air conditioning efficiency.

Regarding claim 3:
Hatanaka as modified discloses all the limitations, except for wherein the suction pipe has an inner diameter of 14.98 mm or less, and the discharge pipe has an inner diameter of 7.46 mm or less.

Nonetheless, Hatanaka clearly discloses that outer and inner pipe dimensions are a function of the refrigeration capacity of the refrigeration system (see at least Fig. 4-5, L 256-276).

Therefore, the increasing or decreasing discharge and suction pipe's outer and inner diameters are recognized as result-effective variables, i.e. a variable which achieves a recognized result. In this case, the recognized result is preventing the loss of heating or cooling capacity. 

Therefore, since the general conditions of the claim, i.e. increasing or decreasing discharge and suction pipe's outer and inner diameters and a normal design procedure to dimension the discharge pipe based on the refrigeration capacity of the system is disclosed in the prior art by Hatanaka, it is not inventive to discover the optimum workable range or value by routine experimentation. 

Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date to have further modified Hatanaka with the aforementioned claimed limitations.

One of ordinary skills would have recognized that doing so would have provided optimal air conditioning efficiency.

Regarding claim 4:
Hatanaka as modified discloses all the limitations.
Hatanaka further discloses wherein the refrigerant pipe further comprises a discharge pipe #61 that guides discharge of the refrigerant compressed in the compressor (see Fig. 1) and has an outer diameter of 9.52 mm (see table shown in Fig. 4 and L 256-269: when the capacity is between 14-33.6 Kw, the outer diameter of the discharge pipe #61 is 9.52 mm).

Regarding claim 5:
Hatanaka as modified discloses all the limitations, except for wherein the suction pipe has an inner diameter of 14.98 mm or less, and the discharge pipe has an inner diameter of 8.96 mm or less.

Nonetheless, Hatanaka clearly discloses that outer and inner pipe dimensions are a function of the refrigeration capacity of the refrigeration system (see at least Fig. 4-5, L 256-276).

Therefore, the increasing or decreasing discharge and suction pipe's outer and inner diameters are recognized as result-effective variables, i.e. a variable which achieves a recognized result. In this case, the recognized result is preventing the loss of heating or cooling capacity. 

Therefore, since the general conditions of the claim, i.e. increasing or decreasing discharge and suction pipe's outer and inner diameters and a normal design procedure to dimension the discharge pipe based on the refrigeration capacity of the system is disclosed in the prior art by Hatanaka, it is not inventive to discover the optimum workable range or value by routine experimentation. 

Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date to have further modified Hatanaka with the aforementioned claimed limitations.

One of ordinary skills would have recognized that doing so would have provided optimal air conditioning efficiency.

Regarding claim 6:
Hatanaka as modified discloses all the limitations.
Hatanaka further discloses wherein the refrigerant pipe further comprises a discharge pipe #61 that guides discharge of the refrigerant compressed in the compressor (see Fig. 1) and has an outer diameter of 12.70 mm (see table shown in Fig. 4 and L 256-269: when the capacity is between 39.2-44.8  Kw, the outer diameter of the discharge pipe #61 is 12.70 mm).

Regarding claim 7:
Hatanaka further discloses wherein the discharge pipe has an inner diameter of 11.98 mm or less (see at least Fig. 4-5, L 256-276, when the capacity is between 14-33.6 Kw). 

Hatanaka as modified does not specifically disclose wherein the suction pipe has an inner diameter of 14.98 mm or less. 

Nonetheless, Hatanaka clearly discloses that outer and inner pipe dimensions are a function of the refrigeration capacity of the refrigeration system (see at least Fig. 4-5, L 256-276).

Therefore, the increasing or decreasing discharge and suction pipe's outer and inner diameters are recognized as result-effective variables, i.e. a variable which achieves a recognized result. In this case, the recognized result is preventing the loss of heating or cooling capacity. 

Therefore, since the general conditions of the claim, i.e. increasing or decreasing discharge and suction pipe's outer and inner diameters and a normal design procedure to dimension the discharge pipe based on the refrigeration capacity of the system is disclosed in the prior art by Hatanaka, it is not inventive to discover the optimum workable range or value by routine experimentation. 

Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date to have further modified Hatanaka with the aforementioned claimed limitations.

One of ordinary skills would have recognized that doing so would have provided optimal air conditioning efficiency.

Regarding claims 8 & 15:
The subject matter claimed here is substantially similar to that of claim 1. Thus, for sake of simplicity, conciseness, and brevity, please refer to the rejection of claim 1 above for the rejection of claims 8 & 15.

Only the differences will be addressed.

As for claim 8; Hatanaka as modified discloses all the limitation, except for wherein the suction pipe has an outer diameter of 17.70 mm.

Nonetheless, Hatanaka clearly discloses that outer and inner pipe dimensions are a function of the refrigeration capacity of the refrigeration system (see at least Fig. 4-5, L 256-276).

Therefore, the increasing or decreasing discharge and suction pipe's outer and inner diameters are recognized as result-effective variables, i.e. a variable which achieves a recognized result. In this case, the recognized result is preventing the loss of heating or cooling capacity. 

Therefore, since the general conditions of the claim, i.e. increasing or decreasing discharge and suction pipe's outer and inner diameters and a normal design procedure to dimension the discharge pipe based on the refrigeration capacity of the system is disclosed in the prior art by Hatanaka, it is not inventive to discover the optimum workable range or value by routine experimentation. 

Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date to have further modified Hatanaka with the aforementioned claimed limitations.

One of ordinary skills would have recognized that doing so would have provided optimal air conditioning efficiency.

As for claim 15; Hatanaka further discloses wherein the refrigerant pipe comprises a suction pipe #62 that guides suction of a refrigerant into the compressor (see Fig. 1), and has an outer diameter of 19.05 mm (see table shown in Fig. 4 and L 256-269: when the capacity is between 16.8-22.4 Kw, the outer diameter of the gas pipe #62 is 19.05 mm).

Regarding claims 9 -14 and 16- 21:
Hatanaka as modified discloses all the limitations; except for the claimed dimensions of the suction and discharge pipes.

Nonetheless, Hatanaka clearly discloses that outer and inner pipe dimensions are a function of the refrigeration capacity of the refrigeration system (see at least Fig. 4-5, L 256-276).

Therefore, the increasing or decreasing discharge and suction pipe's outer and inner diameters are recognized as result-effective variables, i.e. a variable which achieves a recognized result. In this case, the recognized result is preventing the loss of heating or cooling capacity. 

Therefore, since the general conditions of the claim, i.e. increasing or decreasing discharge and suction pipe's outer and inner diameters and a normal design procedure to dimension the discharge pipe based on the refrigeration capacity of the system is disclosed in the prior art by Hatanaka, it is not inventive to discover the optimum workable range or value by routine experimentation. 

Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date to have further modified Hatanaka with the aforementioned claimed limitations.

One of ordinary skills would have recognized that doing so would have provided optimal air conditioning efficiency.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Hatano (US 9175361 B2) teaches a pipe for transporting high pressure hydrogen gas or liquid hydrogen which is comprised of austenitic high Mn stainless steel which is excellent in hydrogen environment embrittlement resistance. The pipe having a delta-ferrite of 5% or less. Hatano further teaches that the size of the delta-ferrite is a result effective variable.

Domyo (US 6477848 B1) teaches a refrigerant pipe made of SUS, Aluminum, or Irion.

Baetens (US 20180313550 A1) teaches that outer and inner pipe dimensions are a function of the refrigeration capacity of the refrigeration system (see at [0036-0042]).
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIONEL NOUKETCHA/Examiner, Art Unit 3763